DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the claim amendments filed on 03/18/2021.  As directed by the amendment: claim 1 has been amended; claims 2-4 have been cancelled; claims 16-20 have been withdrawn; and no claims have been added. Thus, claims 1, and 5-20 are presently pending in this application. 
Applicant’s amendments in combination with arguments filed 03/18/2021 are sufficient to overcome Examiner’s previous rejections, and are thus withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse. Election without traverse was made in Applicant’s response dated 02/08/2019, in response to Requirement for Restriction mailed 12/13/2018.  Accordingly, claim 16-20 have been cancelled.
Allowable Subject Matter
Claim(s) 1, and 5-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed Motorized Irrigation System.
The closest prior art of record is Andreen et al. (US 2014/0005602 A1).
Regarding claim 1, Andreen fails to teach among all the limitations or render obvious “wherein the plurality of predetermined flow rates is at least four” in combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.I./Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783